EXHIBIT 10.1
 
RESCISSION AGREEMENT
 
 
THIS RESCISSION AGREEMENT ("Rescission Agreement") is made and entered into by
and between SPQR Energy, Inc., a Texas corporation with offices at 19607 Piney
Place Ct., Houston, Texas 77094, its parent and affiliates (hereinafter
collectively referred to as “Seller”) and Exobox Technologies Corp., a Nevada
corporation with offices at 2121 Sage Road, Suite 200, Houston, Texas 77056
("Buyer"), effective the 22nd day of October, 2009.
 
W I T N E S S E T H:
 
That Seller and Buyer desire to rescind and render null and void that certain
Purchase and Sale Agreement relating to oil and/or gas assets entered into
between Buyer and Seller effective the 22nd day of October 2009.  Accordingly,
in consideration of the mutual promises contained herein, the mutual benefits to
be derived by each party hereunder and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged and agreed to,
Buyer and Seller agree as follows:
 
SPECIFIC PROVISIONS
 
1.
RESCISSION:  The Purchase and Sale Agreement pertaining to certain oil and/or
gas assets entered into between Buyer and Seller effective October 22, 2009, a
copy of which is attached hereto as Exhibit "A" ("Purchase and Sale Agreement"),
is hereby rescinded in full and rendered null and void as if it were never
entered into between Buyer and Seller.

 
2.
NO FURTHER RIGHTS:  Buyer and Seller each agrees that it shall have no further
rights, entitlements, liabilities or obligations with respect to the Purchase
and Sale Agreement and each expressly assumes and agrees to pay for all of its
respective costs, fees, expenses and damages, if any, incurred in connection
with the Purchase and Sale Agreement and this Rescission Agreement ("Claims").
Buyer and Seller each further expressly, fully and completely releases the other
with respect to all Claims it has, had or may have against the other.

 
3.
FURTHER COOPERATION:  Buyer and Seller each shall execute, acknowledge, and
deliver to the other all documents, and take all such acts which from time to
time reasonably may be requested by the other party in order to carry out the
purposes and intent of this Rescission Agreement.

 
GENERAL PROVISIONS
 
4.
AUTHORITY:  The parties represent to each other that each has the full authority
to enter into this Agreement.

 
5.
COMPLETE AGREEMENT: This is the complete agreement of the Parties hereto
regarding the subject matter of this Agreement, superseding all others.  No term
or provision of this Agreement may be added, changed, modified, deleted or
waived, in whole or in part, without the express, signed written consent of
Buyer and Seller.

 
6.
GOVERNING LAW: This Agreement is made in Houston, Texas and is to be construed
and enforced in accordance with the laws of the State of Texas applicable to
contracts between residents of the State of Texas that are to be wholly
performed within Texas and without regard to the choice of law or conflicts of
law principles of Texas or any other jurisdiction.  All parties to this
Agreement hereby irrevocably and unconditionally consent to the arbitration and
venue provisions set forth in Paragraph No. 12 below and hereby irrevocably and
unconditionally waive any defense of an inconvenient forum to the maintenance of
arbitration as specified below, any objection to venue with respect to any such
arbitration and any right of jurisdiction or venue on account of the place of
residence or domicile of any party hereto.

 

--------------------------------------------------------------------------------


7.
PARTIES BOUND:  This Agreement shall be binding on Buyer and Seller, their
respective agents, representatives, assignees, successors, executors and
administrators.

 
8.
THIRD PARTY BENEFICIARIES: Except as expressly provided herein, this Agreement
is solely between and for the benefit of Buyer and Seller, and no individual or
entity that is not a signatory to this Agreement may enforce or claim any
benefit under any of the provisions hereof.

 
9.
FURTHER ASSURANCES:  Buyer and Seller shall execute all such other documents and
do such other things as may be reasonably required in order to effectuate,
evidence, and/or confirm the intended purpose of this Agreement.

 
10.
CUMULATIVE REMEDIES:  The rights and remedies provided herein are cumulative and
not exclusive of any rights or remedies provided by law or in equity, and may be
pursued separately, successively, or concurrently.

 
11.
REPRESENTATIONS AND WARRANTIES:  Buyer and Seller each represents and warrants
to the other that, as of the Effective Date:  (i) it has all requisite power and
authority to enter into this Agreement and perform its obligations hereunder;
(ii) the execution, delivery, and performance of its obligations under this
Agreement have been duly authorized by it and this Agreement has been duly
executed and delivered by its authorized representative; (iii) its execution and
delivery of, and the performance of its obligations under, this Agreement will
not (a) result in a breach of, or constitute a default under, any agreement,
lease, or instrument (including any organizational instrument or document) to
which it is a party or by which it or its properties may be bound or affected,
or (b) violate any applicable legal requirement, including any law, rule,
regulation, statute, ordinance, writ, order, or determination of an arbitrator
or a court or other governmental authority; (iv) no litigation, investigation,
or other legal, administrative, or arbitration proceeding is pending or, to the
best of its best knowledge, threatened against it or any of its properties or
revenues, existing or future, which if adversely determined could prevent the
performance of or have a material adverse effect on its ability to perform its
obligations hereunder; and (v) its obligations under this Agreement are legal,
valid, and binding against it, except to the extent enforcement may be limited
by applicable bankruptcy, insolvency, reorganization, or other similar legal
requirements affecting creditor's rights generally and by principles of equity.

 
 
 
 
2

--------------------------------------------------------------------------------


12.
ARBITRATION AND VENUE: In the event of any dispute(s) (as defined herein below)
arising out of or relating to this contract, or the breach thereof, the parties
agree to participate in at least four (4) hours of mediation in accordance with
the commercial mediation rules of the American Arbitration Association before
having recourse to arbitration.  If the mediation procedure provided for herein
does not resolve any such dispute, the parties agree that all disputes between
the parties shall be resolved solely by binding arbitration administered by the
American Arbitration Association in accordance with its commercial arbitration
rules pursuant to the Federal Arbitration Act, 9 U.S.C. Sections 1-14 (in the
event this act shall be held to be inapplicable, then the provisions of the
Texas General Arbitration Act shall apply.)  Judgment upon the award rendered by
the arbitrator may be entered in any Court having jurisdiction.  The term
“dispute(s)” shall include, but is not limited to all claims, demands and causes
of action of any nature, whether in contract or in tort, at law or in equity, or
arising under or by virtue of any state or federal constitution, statute or
regulation or judicial reasons, that are now recognized by law or that may be
created or recognized in the future, for resulting past, present and future
personal injuries, contract damages, intentional and/or malicious conduct,
actual and/or constructive fraud, statutory and/or common law fraud, class
action suit, misrepresentations of any kind and/or character, libel, slander,
negligence, gross negligence, and/or deceptive trade practices/consumer
protection act damages, all attorney’s fees, all penalties of any kind,
prejudgment interest and costs of court by virtue of the matters alleged and/or
matters arising between the parties.  The award of the arbitrator issued
pursuant herein shall be final, binding and non-appealable.  The parties hereby
waive any rights to punitive or exemplary damages and the Arbitrator(s) will not
have the authority to award exemplary or punitive damages to either
party.  Venue for any mediation or arbitration provided for by these provisions
shall be Harris County, Texas.  Notwithstanding anything to the contrary in the
aforementioned arbitration rules, no arbitration shall exceed a total of twelve
(12) hours per dispute unless extended by mutual signed, written agreement of
the parties.  Any suit for injunctive relief brought to protect the assets at
issue pending resolution pursuant to this paragraph shall be brought in a court
of competent jurisdiction in Harris County, Texas.

 
13.
NOTICE: Any notice required to be given under this Agreement shall be (i) sent
by certified mail, return receipt requested; (ii) faxed as set forth herein;
(iii) e-mailed as set forth herein or (iv) hand delivered.  Notice shall be
effective upon the earlier of actual receipt by the Party to whom said notice is
sent or the expiration of three (3) business days if sent by certified mail,
return receipt requested.  Notice sent by fax or e-mail shall be effective upon
receipt by the Party to whom said notice is sent if received on regular business
days between the hours of 9:00 a.m. and 5:00 p.m.; provided, however, that
notice received by fax or e-mail after 5:00 p.m. and before 9:00 a.m. the next
business day shall be deemed to have been received at 9:00 a.m. the first
business day following receipt of said notice.  Hand delivered notice shall be
effective only upon actual receipt by the Party to whom said notice is
sent.  Notices sent hereunder shall be addressed as follows.

 
 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------


If by certified mail, return receipt requested, or by hand delivery to Buyer,
then:
 
Richard J. Kampa, CEO
Exobox Technologies Corp.
2121 Sage Road, Suite 200
Houston, Texas  77056
 
With a copy not constituting notice to:
 
Thomas Pritchard
Brewer & Pritchard, P.C.
3 Riverway, 18th Floor
Houston, Texas 77056
 
Or, if by fax to Buyer, then: (713) 625-7890,
 
With a non-notice copy to Thomas Pritchard: (713) 209-2921.
 
Or, if by e-mail to Buyer, then: Richard.Kampa@exobox.com.
 
With a non-notice copy to Thomas Pritchard: Pritchard@bplaw.com.
 
If by certified mail, return receipt requested, or by hand delivery to Seller,
then:
 
Claudio Roman
19607 Piney Point Ct.
Houston, Texas 77094
 
Or, if by fax to Seller, then: (832) 553-2803,

 

  Or if by e-mail to Seller, then [roman-emai.jpg]

 
                  
14.
SEVERABILITY:  If any term or provision hereof is held to be unenforceable, in
whole or in part, by any court, arbitration panel or other entity having valid
jurisdiction to construe or enforce this Agreement, then said term or provision
shall be amended or deleted as necessary, and the remaining portions of this
Agreement shall continue in full force and effect.

 
15.
TIME:  Time shall be of the essence of this Agreement.

 
16.
HEADINGS: All headings used herein are for convenience only and shall not be
used or referred to in the construction, amendment or interpretation of any term
or provision of this Agreement.

 
17.
AMBIGUITY:  If an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by all parties to this
Agreement, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

 
 
 
4

--------------------------------------------------------------------------------


18.
GENDER AND TENSE: Unless the text specifically requires otherwise, the masculine
shall include the feminine, the feminine shall include the masculine, the
singular shall include the plural and the plural shall include the singular.

 
19.
ASSIGNMENT:  Neither Buyer nor Seller may assign this Agreement or any of its
rights and obligations hereunder, whether voluntarily, involuntarily, or by
operation of law, to any person or entity without the other Party’s prior,
written consent.

 
20.
COUNTERPART AND FACSIMILE SIGNATURES:  This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.  Execution and delivery of this Agreement by exchange of facsimile
copies bearing the facsimile signature of a party hereto shall constitute a
valid and binding execution and delivery of this Agreement by such party.  Such
facsimile copies shall constitute enforceable original documents.

 
21.
ACKNOWLEDGEMENT: EACH PARTY SPECIFICALLY ACKNOWLEDGES AND AGREES (1) THAT IT HAS
READ THIS AGREEMENT AND IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS
HEREOF, AND (2) THAT IT IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF
THE TERMS, CONDITIONS AND EFFECTS OF THIS AGREEMENT.  EACH PARTY FURTHER AGREES
THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILTIY OF ANY SUCH PROVISIONS
OF THIS AGREEMENT ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH
PROVISIONS OR THAT SUCH PROVISIONS ARE NOT “CONSPICUOUS’.  IN ADDITON, EACH
PARTY ACKNOWLEDGES AND AGREES THAT NO CONSIDERATION SHALL BE GIVEN TO THE FACT
OR PRESUMPTION THAT ONE PARTY HAD A GREATER OR LESSER ROLE IN THE DRAFTING OF
THIS AGREEMENT, OR ANY PORTION THEREOF, AND THAT EXAMPLES SHALL NOT BE CONSTRUED
TO LIMIT, EXPRESSLY OR BY IMPLICATION, THE MATTER THEY ILLUSTRATE.

 
22.
EFFECTIVE DATE: This Agreement is executed in multiple originals effective the
date first set forth above.

 
IN WITNESS WHEREOF, the Parties hereto have caused their authorized
representatives to execute this Agreement effective on the date first above
written.
[ex10-1sig.jpg]
 
 
 
5

--------------------------------------------------------------------------------


 
 

